DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/20/2021 wherein claim 1 has been amended. 
Claims 1-6 and 8-21 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments/amendments filed 2/20/2021 overcome the rejection of claims 1-6,  8-11 and 13-21 made by the Examiner under 35 USC 103 over Puri et al. (US 2009/0092675), evidenced by Charmadhikari et al. (US 2008/0241238) and Di Capua et al. (US 2005/0214372).  This rejection is withdrawn as Puri is directed to compositions for embolization which are not intended to disintegrate whereas the instant invention has the property of disintegration.
Applicants arguments/amendments filed 2/20/2021 overcome the rejection of claim 12 made by the Examiner under 35 USC 103 over Puri et al. (US 2009/0092675), evidenced by Charmadhikari et al. (US 2008/0241238) and Di Capua et al. (US 2005/0214372), further in view of Dargelas et al. (US 2009/0220611). 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 2010/0291183) in view of Fiore (US 2011/0244050), evidenced by Dharmadhikari et al. (US 2008/0241238; of record).
Farrell is directed to enhanced moisture barrier film coating systems and substrates coated therewith. The coating minimizes hydrolytic degradation of moisture-sensitive pharmaceutical actives (see [0037]). The moisture barrier film is to, in general, comprise PVA and a polymer with pH-dependent solubility (see [0019]). The composition may be applied to tablets (see abstract). PVA may be included in the coating composition in an amount of up to 55% (see [0026]) (see instant claims 18-19 and 21).  While Farrell provides 55% as an upper limit for the amount of PVA in their compositions, differences in concentration (e.g. at least 80% PVA) do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).
Example 3 teaches a coating composition comprising a mixture of polyvinyl alcohol (PVA) and Eudragit L100 in amounts of 38.05% and 0.98%, respectively (see [0046]) (see instant claim 20). Eudragit L100 is a polymethacrylic methylmethacryalte copolymer (see [0020]). The Eudragit is present at 2.5% by weight of the PVA. It is noted that Farrell teaches that Eudragit E polymers (copolymers of butyl methacrylate, 2-dimethylaminoethyl methacrylate and methyl methacrylate) may be included in the coating composition if medium of solution has a pH less than 5 (see [0021]). 
Farrell teaches that their orally-ingestible compositions completely disintegrate within 30 minutes (see [0009]) (see instant claim 8). Moreover, Farrell teaches that the dosage form to be coated by have a dimension of 10 mm (see [0042]). 
Coating compositions may comprise excipients such as talc, blue #2 and sodium bicarbonate (see Example 2) (see instant claim 3). The sum of excipients together with the PVA and polymer with pH-dependent solubility is to equal 100 (see Examples) (see instant claim 2).
The moisture barrier coating is to be prepared as a dry powder mixture containing the ingredients and subsequently formulated into an aqueous suspension for use in coating a therapeutic containing tablet (see abstract, Examples and claim 18) (see instant claims 9-11).
Methods of making coated tablets are envisaged wherein a tablet is to be coated with the solution containing the PVA and polymer (see claim 20) (see instant claims 14 and 15).
Farrell fails to teach their Eudragit a comprising a water-insoluble methacrylate copolymer comprising quaternary ammonium groups.
Fiore is directed to pulsed release sildenafil compositions wherein the composition is in the form of a solid dosage form having a coating comprising at least on pH-dependent solubility polymer included therein (see abstract). Exemplified pH-dependent polymers include Eudragit RS100 and Eudragit L100 (see [0028]).  It is noted that Eudragit RS100 is a copolymer of ethyl methacrylate, methyl methacrylate and trimethyl chloride methacrylate ammonium ethyl copolymer in a ratio of 1:2:0.1 and 1:2:0.2, respectively (see [0058] of Dharmadhikari) (see instant claims 4-6). Given that Eudragit L100 and EudragitRS100 were both known to be used in coating compositions for their pH-dependent release properties, it would have been obvious to any ordinary person of skill in the art to envisage using Eudragit RS100 in the composition of Farrell with a reasonable expectation for success. The simple substation of one known element 
As it pertains to the viscosity of the aqueous dispersion of the combination of Farrell and Fiore (25% solid content at 22oC being less than 200 mPas), it would be reasonable to expect the resulting composition would yield a composition having properties similar to that being claimed given the substantial overlap with the composition of the instant claims. 
As to the recitation that the coating composition, when applied to a 5-15 mm tablet, disintegrates within 30 minutes, although Farrell teaches these particular property (disintegration within 30 minutes) and parameters, it is noted that in the context of claim 1, this is an intended use and provides no structure to the composition (a coating composition) being claimed but rather an outcome of an when used in an a specific way. See MPEP 2111.02(II)
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrell et al. (US 2010/0291183) in view of Fiore (US 2011/0244050), evidenced by Dharmadhikari et al. (US 2008/0241238; of record), as applied to claims 1-6, 8-11 and 14-21 above, and further in view of Hager et al (US 2004/0137054).
Farrell fails to teach the drug being delivered by the dosage form as the acid labile drug atorvastatin
Hager is directed to stable pharmaceutical formulations comprising statins. It is taught that statins, such as atorvastatin, undergo degradation when subject to moisture (see [0046]). 
As noted above, Farrell teaches that their compositions may be used to protect drugs that undergo degradation when exposed to moisture. It would have been include atorvastatin into the composition of Farrell because it would be expected that the drug would be protected from moisture and thus protected from degradation. Using a known technique (moisture protective coating barrier) on a known product (atorvastatin tablets) to yield expected results (protective benefit to the atorvastatin) is evidence of obviousness. See MPEP 2143(I)(D).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611